Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/22 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, limitation “wherein the adjusting is further responsive to amount of motion in each and every of the unselected sections being lower than a threshold motion, the threshold motion being less than the maximum amount of motion” is not in the specification. As see in Fig. 2, elements 210, 212, 214, 216, 218, Fig. 3, elements 306, 308 and 312, the adjusting of ultrasound beam steering angle base on the amount of motion in the selected section, maximum motion greater than the threshold. Claim 1 is incorrectly claiming Figs. 2 and 3. Regarding claim 11, limitation “wherein the ultrasound beam is steered responsive to the amount of motion in each and every of the unselected sections lower than a first threshold, the first threshold lower than the maximum amount of motion” is not in the specification. As see in Fig. 2, elements 210, 212, 214, 216, 218, Fig. 3, elements 306, 308 and 312, the adjusting of ultrasound beam steering angle base on the amount of motion in the selected section, maximum motion greater than the threshold. Claim 11 is incorrectly claiming Figs. 2 and 3 and missing elements in Fig. 2. Fig. 3 select max motion and motion location (see Fig. 2, element 210 and Fig. 3, element 312), it does not determine adjustment of ultrasound beam steering angle. Fig. 2, the select section (max motion) greater than threshold determine the adjustment of ultrasound beam steering angle. Applicant incorrectly claims Figs. 2-3 and missing limitations 212, 214, 216 and 218. Regarding claim 14, limitation “steering the ultrasound beam from the first steering angle to a second, less, steering angle” is not in the specification. As see in Fig. 2, elements 212, 214, 216 and 218, the beam does not steer from first angle to second angle, the beam is steered from original position to first angle or steer from the original position to second angle.  


Allowable Subject Matter

Claims 18-20 allowed. Examiner tried to contact applicant, but received no response. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793